***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
           ANTWAN SEASE v. COMMISSIONER
                 OF CORRECTION
                    (AC 44160)
                        Cradle, Clark and Flynn, Js.

                                   Syllabus

The petitioner, who had been convicted of the crimes of felony murder,
    robbery in the first degree and conspiracy to commit robbery in the
    first degree, and sentenced to sixty years’ incarceration, sought a writ
    of habeas corpus, claiming ineffective assistance of his trial counsel for,
    inter alia, failing to adequately investigate his mental health history and
    to adequately present such evidence as mitigation at sentencing. The
    habeas court denied the petitioner’s claim of ineffective assistance of
    counsel, determining that certain mental health records offered by the
    petitioner at the habeas trial did not ‘‘materially expand’’ on the informa-
    tion that had been presented to the sentencing court in the presentence
    investigation report. The court further determined that the petitioner
    had failed to prove that there was any reasonable probability that his
    sentence would have been different had his trial counsel provided those
    mental health records to the sentencing court, and that no prejudice to
    the petitioner had been established. The court did not address the issue
    of deficient performance. Following the denial of his petition for certifi-
    cation to appeal, the petitioner appealed to this court. Held:
1. The habeas court abused its discretion in denying the petition for certifica-
    tion to appeal: the record revealed an unusually troubled, traumatic and
    extensive mental health history, significant parts of which were not in the
    presentence investigation report, such that the petitioner’s ineffective
    assistance of counsel claim involved issues that were debatable among
    jurists of reason, were such that a court could resolve the issues in a
    different manner and raised questions that deserved encouragement to
    proceed further; moreover, it was premature to decide whether the
    judgment of the habeas court should be reversed on the merits because
    findings were necessary from the habeas court about whether the peti-
    tioner’s trial counsel rendered constitutionally deficient performance,
    and this court deferred its decision until it reviewed the habeas court’s
    findings ordered in its remand.
2. The habeas court erred in determining that no prejudice to the petitioner
    had been established under Strickland v. Washington (466 U.S. 668),
    there being a reasonable probability that his sentence would have been
    less severe in light of the mitigating evidence that was presented at the
    habeas trial and not presented at sentencing: the presentence investiga-
    tion report before the sentencing court did not relate how any of the
    petitioner’s traumatic life events and psychiatric history might mitigate
    or lessen his punishment, and it failed to provide the detailed and
    expanded psychiatric history that was presented in the mental health
    records that were admitted as full exhibits at the habeas trial, as these
    records provided a fuller picture of the past trauma experienced by the
    petitioner as a child, as well as a detailed analysis of his command
    hallucinations and paranoid delusions; moreover, the progress notes
    from the records, which ended only a few months before the date of
    his crimes, detailed how his hallucinations gradually decreased and
    eventually ceased when he took a specific dosage of a specific medica-
    tion daily, and the information in the presentence investigation report
    that the petitioner had not taken any medication in some time and was
    not seeing a mental health counselor coupled with the information in
    his mental health records that he experienced hallucinations when he
    did not take a specific medication provided relevant information as to
    how the additional information contained in the mental health records
    might reasonably have justified a less severe sentence.
3. This court remanded this case to the habeas court for the purpose of
    making underlying factual findings from the record and, based on those
    findings, for a determination of whether the petitioner has shown that
    his trial counsel’s representation of him at sentencing constituted consti-
    tutionally deficient performance; moreover, this court had no findings
   of fact from the habeas court regarding trial counsel’s performance to
   make a determination under Strickland, and, as members of an appellate
   tribunal, could not make factual findings for the first time on appeal.
                        (One judge dissenting)
     Argued November 16, 2021—officially released April 26, 2022

                          Procedural History

  Amended petition for a writ of habeas corpus,
brought to the Superior Court in the judicial district of
Tolland and tried to the court, Newson, J.; judgment
denying the petition; thereafter, the court denied the
petition for certification to appeal, and the petitioner
appealed to this court. Remanded; further proceedings.
  Vishal K. Garg, for the appellant (petitioner).
  James M. Ralls, assistant state’s attorney, with whom,
on the brief, were Sharmese Hodge, state’s attorney, and
JoAnne Sulik, supervisory assistant state’s attorney, for
the appellee (respondent).
                          Opinion

   FLYNN, J. Sentencing is a critical stage of the criminal
process. Gardner v. Florida, 430 U.S. 349, 358, 97 S.
Ct. 1197, 51 L. Ed. 2d 393 (1977). In United States v.
Pinkney, 551 F.2d 1241, 1249 (D.C. Cir. 1976), the court
held that ‘‘the first step toward assuring proper protec-
tion for the rights to which defendants are entitled at
sentencing is recognition by defense counsel that this
may well be the most important part of the entire pro-
ceeding.’’ Before this court is the appeal of the peti-
tioner, Antwan Sease, following the habeas court’s
denial of his petition for certification to appeal from
the judgment of the habeas court denying his petition
for a writ of habeas corpus. The petitioner raises three
principal issues on appeal: (1) the court abused its dis-
cretion in denying certification to appeal; (2) his right of
due process was violated by the prosecuting authority’s
knowing presentation of false testimony at his criminal
trial; and (3) the court improperly denied his claim
that his right to effective assistance of trial counsel at
sentencing was violated. We make no determination as
to whether the petitioner prevails on his third claim,
but we conclude that the habeas court improperly
denied his petition for certification to appeal, and
remand the matter to the habeas court for additional
factual findings regarding the performance prong of his
ineffective assistance of counsel at sentencing claim.
We leave the petitioner’s second claim to another day
in light of our remand order on his third claim.
   For our purposes here, the underlying facts can be
summarized from this court’s opinion affirming the
judgment of his conviction in State v. Sease, 147 Conn.
App. 805, 83 A.3d 1206, cert. denied, 311 Conn. 932, 87
A.3d 581 (2014), as follows. On October 3, 2009, the
petitioner met with another man, Quan Morgan. Id.,
807. Each armed himself with a .38 caliber handgun
that the petitioner had provided. Id. At approximately
2:30 a.m., the petitioner and Morgan walked to the rear
of a club on Main Street in Hartford where they robbed
two men in the presence of several witnesses. Id., 807–
808. The petitioner walked up to a car in which the
victim, Edward Haslam, was seated. Id. After telling
Haslam to ‘‘ ‘empty your [f—] pockets,’ ’’ the petitioner
fatally shot Haslam in the chest. Id., 808. Following a
jury trial, he was convicted of felony murder in violation
of General Statutes § 53a-54c, robbery in the first degree
in violation of General Statutes § 53a-134 (a) (2), and
conspiracy to commit robbery in the first degree in
violation of General Statutes §§ 53a-134 (a) (2) and 53a-
48. The petitioner was sentenced to thirty years’ incar-
ceration for felony murder, twenty years’ incarceration
for robbery, and ten years’ incarceration for conspiracy
to commit robbery, which sentences were to run con-
secutively to each other, for a total effective sentence
of sixty years’ incarceration. A total effective sentence
of sixty years imprisonment is equivalent to a life sen-
tence. See General Statutes § 53a-35b.
   In 2016, the petitioner commenced the present habeas
action. In the operative third amended petition for a writ
of habeas corpus, filed in 2018, the petitioner alleged
in count three that his trial counsel provided ineffective
assistance for several reasons, including failing to inves-
tigate adequately the petitioner’s mental health history
and failing to present such evidence adequately as miti-
gation at sentencing.
   In denying the petitioner’s claim of ineffective assis-
tance of trial counsel, the habeas court determined that
the two mental health records offered by the petitioner
at the habeas trial did not ‘‘materially expand’’ on the
information that had been presented to the sentencing
court in the presentence investigation report and, there-
fore, the petitioner had failed to prove that there was
any reasonable probability that his sentence would have
been different had his trial counsel provided those men-
tal health records to the sentencing court. The court
concluded that no prejudice to the petitioner had been
established. The court did not address the issue of defi-
cient performance. The petitioner filed a petition for
certification to appeal, which the habeas court denied.
This appeal followed. Additional facts and procedural
history will be set forth as necessary.
   We first address the habeas court’s denial of the peti-
tioner’s petition for certification to appeal. ‘‘Faced with
the habeas court’s denial of certification to appeal, a
petitioner’s first burden is to demonstrate that the
habeas court’s ruling constituted an abuse of discretion.
. . . A petitioner may establish an abuse of discretion
by demonstrating that the issues are debatable among
jurists of reason . . . [the] court could resolve the
issues [in a different manner] . . . or . . . the ques-
tions are adequate to deserve encouragement to pro-
ceed further. . . . The required determination may be
made on the basis of the record before the habeas court
and the applicable legal principles.’’ (Citations omitted;
emphasis omitted; footnote omitted; internal quotation
marks omitted.) Johnson v. Commissioner of Correc-
tion, 285 Conn. 556, 564, 941 A.2d 248 (2008), quoting
in part Simms v. Warden, 230 Conn. 608, 612, 646 A.2d
126 (1994).
   ‘‘In determining whether the habeas court abused its
discretion in denying the petitioner’s request for certifi-
cation, we necessarily must consider the merits of the
petitioner’s underlying claims to determine whether the
habeas court reasonably determined that the petition-
er’s appeal was frivolous. In other words, we review
the petitioner’s substantive claims for the purpose of
ascertaining whether those claims satisfy one or more
of the three criteria . . . adopted by this court for
determining the propriety of the habeas court’s denial
of the petition for certification. Absent such a showing
by the petitioner, the judgment of the habeas court must
be affirmed.’’ Taylor v. Commissioner of Correction,
284 Conn. 433, 449, 936 A.2d 611 (2007).
   We conclude on the basis of our review of the peti-
tioner’s substantive claims on the merits that he has
demonstrated that the court abused its discretion in
denying certification to appeal. The record in the pres-
ent case reveals an unusually troubled, traumatic, and
extensive mental health history, significant parts of
which were not also in the presentence investigation
report. The petitioner had both audio and visual halluci-
nations throughout his life, was professionally diag-
nosed with schizophrenia, psychotic disorder, and post-
traumatic stress disorder, and he was prescribed a vari-
ety of psychiatric medications including Risperdal,
Ritalin, Risperidone, and Trazodone. For reasons that
follow, we conclude that the habeas court abused its
discretion in denying his petition for certification to
appeal. His ineffective assistance of counsel claim
involves issues that are debatable among jurists of rea-
son, are such that a court could resolve the issues in
a different manner and raise questions that deserve
encouragement to proceed further. See Simms v. War-
den, supra, 230 Conn. 616. Although the petitioner has
surmounted that hurdle, we note on the basis of our
review of the record that it would be premature to
proceed to the final step wherein this court would
decide whether the judgment of the habeas court should
be reversed on the merits. It is premature because find-
ings are necessary from the habeas court about whether
the petitioner’s trial counsel rendered constitutionally
deficient performance. We defer our decision with
respect to whether the judgment of the habeas court
should be reversed on the merits until we have reviewed
the habeas court’s findings that we order in our remand.
   We next turn in our analysis to the petitioner’s claim
that the habeas court improperly denied his claim that
his right to effective assistance of trial counsel had been
violated. The petitioner argues that his trial counsel
was ineffective by failing to properly investigate and to
adequately present evidence of the petitioner’s mental
health history in mitigation at the sentencing hearing.1
The habeas court noted that among the petitioner’s
claims was that his trial counsel ‘‘failed to investigate
and use the petitioner’s mental health background as
mitigation at sentencing.’’ We see two aspects to the
petitioner’s claim. One is the alleged failure to investi-
gate further. The other aspect is the failure of trial
counsel to use all of the petitioner’s mental health his-
tory that was presented to the habeas court as mitiga-
tion at sentencing. Because both aspects of this claim
concern the petitioner’s mental health records, the
effectiveness of trial counsel at sentencing, and involve
arguments that are linked in that they both involve some
of the same facts, we will treat them together.
   Our review of the petitioner’s sixth amendment inef-
fective assistance of counsel claim is guided by the
factors set forth by the United States Supreme Court
in Strickland v. Washington, 466 U.S. 668, 104 S. Ct.
2052, 80 L. Ed. 2d 674 (1984). ‘‘A convicted [petitioner’s]
claim that counsel’s assistance was so defective as to
require reversal of a conviction . . . has two compo-
nents. First, the [petitioner] must show that counsel’s
performance was deficient. . . . Second, the [peti-
tioner] must show that the deficient performance preju-
diced the defense. . . . Unless a [petitioner] makes
both showings, it cannot be said that the conviction
. . . resulted from a breakdown in the adversary pro-
cess that renders the result unreliable.’’ Id., 687. To
establish prejudice, one ‘‘must show that there is a
reasonable probability that, but for counsel’s unprofes-
sional errors, the result of the proceeding would have
been different. A reasonable probability is a probability
sufficient to undermine confidence in the outcome.’’
Id., 694.
   Practice Book § 43-13 requires that a defense counsel
familiarize himself not only with the contents of the
presentence investigation report, but also with ‘‘any
special medical or psychiatric reports pertaining to the
client.’’ Prevailing norms of practice as reflected in the
American Bar Association Standards are guides for
determining what is reasonable. We, therefore, look to
the following American Bar Association Standards for
defense counsel at sentencing. ‘‘Early in the representa-
tion, and throughout the pendency of the case, defense
counsel should consider potential issues that might
affect sentencing. Defense counsel should become
familiar with the client’s background . . . .’’ A.B.A.
Standards for Criminal Justice: Defense Function (4th
Ed. 2017) standard 4-8.3 (a), available at americanbar.
org/groups/criminal_justice/Standards/DefenseFunction
FourthEdition/ (last visited April 21, 2022). ‘‘Defense
counsel should present all arguments or evidence which
will assist the court or its agents in reaching a sentenc-
ing disposition favorable to the accused.’’ Id., standard
4-8.3 (c). ‘‘Defense counsel should gather and submit
to the presentence officers, prosecution, and court as
much mitigating information relevant to sentencing as
reasonably possible . . . .’’ Id., standard 4-8.3 (d). ‘‘If
a presentence report is made available to defense coun-
sel, counsel should seek to verify the information con-
tained in it, and should supplement or challenge it if
necessary. . . . In many cases, defense counsel should
independently investigate the facts relevant to sentenc-
ing, rather than relying on the court’s presentence
report . . . .’’ Id., standard 4-8.3 (e).
   We turn to the prejudice prong of Strickland. The peti-
tioner argues that ‘‘the habeas court failed to recognize
the significance of the petitioner’s mental health records.’’
He further argues that ‘‘the petitioner’s involvement in
this crime could be directly traced to changes in his
mental health treatment, and the resulting reemergence
of command hallucinations that played a causal role in
the petitioner’s criminal activity. That was powerful
mitigating information . . . .’’ The petitioner contends
that the following testimony from Morgan at the crimi-
nal trial indicates that the shooting resulted from a
command hallucination: ‘‘All we was doin’ was supposed
to go get something to eat, but in the mix of going to
get something to eat it was when [the petitioner] started
talking to himself. He says, they got to be him, they got
to be him. I asked him, what are you talking about?’’
   The respondent, the Commissioner of Correction,
counters that the petitioner cannot show that he was
prejudiced. The respondent contends that any failure
of trial counsel to investigate the petitioner’s lengthy
psychiatric history and any failure to bring the extent
of that history to the attention of the sentencing court
was harmless because the presentence investigation
report summarizes that history. We agree with the peti-
tioner that he has satisfied the prejudice prong of Strick-
land, and we are not convinced by the respondent’s
argument.
   In analyzing the prejudice prong in the present case,
we must determine whether, in light of the mitigating
evidence that was presented at the habeas trial and not
presented at sentencing, there is a reasonable probabil-
ity that the sentence would have been less severe. See,
e.g., Wiggins v. Smith, 539 U.S. 510, 534–36, 123 S.
Ct. 2527, 156 L. Ed. 2d 471 (2003). The United States
Supreme Court has observed that, ‘‘[e]ven though sen-
tencing does not concern the defendant’s guilt or inno-
cence, ineffective assistance of counsel during a sen-
tencing hearing can result in Strickland prejudice
because any amount of [additional] jail time has [s]ixth
[a]mendment significance.’’ (Internal quotation marks
omitted.) Lafler v. Cooper, 566 U.S. 156, 165, 132 S. Ct.
1376, 182 L. Ed. 2d 398 (2012).
   In determining the petitioner’s sentence, the sentenc-
ing court had before it the remarks of the petitioner’s
trial counsel as well as the contents of the presentence
investigation report. That report,2 under the heading of
‘‘Medical/Mental Health,’’ alerted the sentencing court
that when the petitioner was six years old, he witnessed
his uncle shoot and kill his aunt and that when he was
eight years old he witnessed his babysitter being shot
and killed by his uncle. The presentence investigation
report noted that the petitioner had been treated ‘‘on
and off’’ with Ritalin for attention deficit disorder, and
that he also had been diagnosed with post-traumatic
stress disorder, and that he had been prescribed Risper-
dal and Trazodone, but that the last time he took any
medication was in early 2009. It further stated that in
2007, he received medical treatment after being stabbed
in his right arm, chest, and pelvic area; that in May,
2009, he received medical treatment as a result of a
bullet wound to his left thigh; and that in October of
that same year he was treated for a bullet wound to
his left knee. Additionally, the presentence investigation
report stated that records from the Department of Chil-
dren and Families indicated that the petitioner had been
diagnosed with schizophrenia and psychotic disorder
and that he had attacked innocent people due to his
hallucinations. It further stated that in September, 2006,
it was reported that he spent 90 percent of his time
locked in the bathroom listening to music as that was
where he felt safe. The presentence investigation report
revealed that the petitioner had a history of being a
danger to himself and others. The probation officer
writing the presentence investigation report concluded
that the petitioner was in great need of mental health
treatment to deal with his past trauma and respectfully
recommended that, considering the nature of the offenses,
the petitioner receive a lengthy period of incarceration.
   In his statement to the sentencing court on the peti-
tioner’s behalf, trial counsel commented: ‘‘[S]ociety sort
of let him go. I mean he had mental problems. He was
hiding in a bathroom, he witnessed murders, he was
abused, his mother had problems with substance abuse
. . . . I mean I know that there was probably some
attempts here and there and at one point, probably
when it was too late and he didn’t want any counseling.
. . . [W]here was the system? . . . But you know any-
body that reads this presentence report has got to come
away and say, well he didn’t have much of a chance,
did he? . . . And some of the things in this report,
Your Honor, I was unaware of. I was unaware that
. . . some of the mental problems that he had that are
mentioned. In talking to him over the last year or so,
I did go to see him three or four times, Your Honor, at
the jail. And sometimes—you know, I’m not sure if we
were on the same wavelength. You know, I would talk
to him and we would—so we got through and I’m not
a psychiatrist and I’m not a doctor. You know I talk to
people all the time. Like I say, I was unaware of some
of the things that came out of this [presentence investi-
gation report] but looking back now, what I read, I
could filter it through and put it together in my equation
of when I talked to him and some of the things that we
talked about or some of the times we talked. Sometimes,
you know, I wasn’t reaching him and now I know that
maybe there was a reason I wasn’t able to reach him.
But I’d ask the court to be merciful. I know it’s hard
but I think he deserves some mercy, Your Honor.’’ The
petitioner’s trial counsel did not go further into the
petitioner’s history and treatment for mental illness.
  The record indicates that the petitioner’s trial counsel
had represented approximately 10,000 defendants in
criminal cases prior to his trial and that he met with
the petitioner several times at the jail in which he was
incarcerated awaiting trial. He further testified that he
did not recall if he was ever alerted by the petitioner
or the petitioner’s mother about the extent of the peti-
tioner’s mental health history. The habeas court, how-
ever, made no findings as to any of this. It appears from
the record at sentencing that although the petitioner
ultimately agreed that trial counsel would speak for
him, he had first requested new counsel be appointed by
the court, considered representing himself, and finally
agreed that his trial counsel could represent him at
sentencing.
   The effectiveness of trial counsel at the sentencing
hearing is not rendered harmless by the presentence
investigation report, which was compiled by the Office
of Adult Probation. The presentence investigation
report does not relate how any of the petitioner’s trau-
matic life events and psychiatric history might mitigate
or lessen his punishment. A presentence investigation
report gives a sentencing judge the benefit of a summary
background it has gathered on a defendant. It makes a
recommendation as to whether incarceration is appro-
priate; however, the Office of Adult Probation is not an
advocate for a criminal defendant before the sentencing
court. The role as trial counsel and as an advocate
includes relating to the sentencing court how a client’s
lengthy mental health history could justify some mitiga-
tion of the court’s sentence unless there are strategic
or other good reasons not to do so.
   We examine the differences in the information con-
tained in the petitioner’s presentence investigation report,
which was considered by the sentencing court, and
the petitioner’s mental health records,3 to determine
whether there was a reasonable probability that the
additional information contained in the mental health
records but not in the presentence investigation report
could have had an effect on the severity of the petition-
er’s sentence had those records been provided to the
sentencing court as mitigating evidence. The following
matter is included in the petitioner’s mental health
records, but was not mentioned in the presentence
investigation report. Unlike the summary description
contained in the presentence investigation report, his
mental health records provide illuminating details of
his battle with mental health concerns. The presentence
investigation report made no mention of the petitioner
having experienced visual hallucinations in which he
had visions of his deceased aunt speaking to him. In
contrast, the mental health records described how he
was disturbed by his visual hallucinations of his mur-
dered aunt accusing him of causing her death and that
he began hearing audio command hallucinations when
he was eight years old, but that those hallucinations
went away spontaneously only to reappear in 2005,
when the petitioner was approximately sixteen years
old. The presentence investigation report made no men-
tion that the mental health records indicated that the
petitioner began treating with a psychiatrist in 2006,
when he was seventeen years old and in the ninth grade.
Unlike the presentence report, the mental health
records note that he had received special education
services since he was in the fifth grade. The presentence
investigation report under the heading ‘‘Substance
Abuse’’ mentioned the petitioner’s use of alcohol and
marijuana, but did not mention, as did his mental health
records, that he smoked marijuana in attempt to quiet
his hallucinations. The presentence investigation report
briefly mentioned that the petitioner experienced hallu-
cinations and had attacked innocent people based on
them, but the mental health records explained that the
petitioner was arrested after obeying an audio com-
mand hallucination to assault a police officer, there-
after, attempted to set the jail in which he was held on
fire, and, subsequently, after attempting suicide, was
transferred to a psychiatric facility where he was given
medication for sleep, but where he received no antipsy-
chotic medication.
   The mental health records also provided the follow-
ing details concerning the petitioner’s hallucinations
and paranoia, which were not mentioned in the presen-
tence investigation report. These records indicated that
prior to seeking treatment from a psychiatrist in 2006,
the petitioner hallucinated daily, experienced paranoia,
and was frightened that people wanted to kill him. The
mental health records further indicated that the peti-
tioner stated during a 2006 visit with a psychiatrist that,
since leaving jail, he felt that he could resist any com-
mand hallucinations that told him to do something dan-
gerous to himself or others. Unlike the presentence
investigation report, the progress notes detailed his bat-
tle with these symptoms and stated that, at various
points during his treatment, the petitioner thought that
the radio and television talked about him, was fearful
that someone might want to harm him, wanted to stay
in the apartment to avoid problems, and thought that
one of his therapists was a witch who intended to steal
his soul. The mental health records noted that the peti-
tioner was paranoid, was not able to make eye contact
comfortably, and seemed quite scared and distracted.
The presentence investigation report mentioned that
the petitioner had taken medication, but did not detail
the effect that medication had on his hallucinations. In
contrast, the mental health records included an initial
assessment from 2006 when the petitioner was seven-
teen years old as well as progress notes until June,
2009, a few months before the underlying crimes. The
mental health records detail how, after gradually
increasing the dosage of medication, the petitioner’s
audio hallucinations became muffled and described
how once the petitioner began taking a specific dosage
of medication, he experienced substantial improve-
ment, began smiling, and had no residual hallucinations.
The records further detail how the petitioner’s halluci-
nations and paranoia returned and began increasing
after he ran out of medication.
   We emphasize that the presentence investigation
report failed to provide the detailed and expanded psy-
chiatric history that was presented in the two mental
health records that were admitted as full exhibits at
the habeas trial. The mental health records provided a
fuller picture of the past trauma experienced by the
petitioner as a child, as well as a detailed analysis of his
command hallucinations and paranoid delusions that
others were after him. The mental health records also
detailed the harm that the petitioner caused to others
as a result of his command hallucinations, which
instructed him to assault a police officer and then, while
he was in jail for that offense, caused him to attempt
to set the jail on fire. The progress notes from the mental
health records detail how the hallucinations gradually
decreased when he took increased dosages of a specific
medication daily and eventually ceased when he took
a specific dosage of that medication daily. The progress
notes of his treatment end in June, 2009, only a few
months before the robbery and murder, indicating that
he did not show for his appointment with his psychia-
trist. The presentence investigation report indicated
that the petitioner was not currently seeing a mental
health counselor. The murder of the victim had
occurred in October, 2009, and the presentence investi-
gation report indicated that the last time the petitioner
had taken any medication was early in 2009. That infor-
mation from the presentence investigation report, when
coupled with the information in his mental health
records that the petitioner experiences hallucinations
when he does not take a specific dosage of a specific
medication, provides relevant information as to how the
additional information contained in the mental health
records might reasonably justify a less severe sentence.
The sixty year sentence that the petitioner received
constitutes a life sentence. See General Statutes § 53a-
35b. Instead of having illuminating evidence from the
mental health records before it, the sentencing court
had only the summary presentence investigation report
that recommended a lengthy sentence and trial coun-
sel’s statement that he was unaware ‘‘of some of the
things that came out of this [presentence investigation
report]’’ concerning the petitioner’s mental health con-
cerns. Had the sentencing court been aware of the
lengthy, detailed psychiatric history in the petitioner’s
mental health records, there is a reasonable probability
that his sixty year sentence would have been less
severe.4
   We now turn to Strickland’s performance prong. In
its memorandum of decision, the habeas court did not
analyze why the petitioner’s trial counsel failed to argue
that his sentence should be mitigated by relating that
entreaty to the petitioner’s lengthy history of hallucina-
tions and mental health diagnoses of attention deficit
disorder, schizophrenia, psychotic disorder, and post-
traumatic stress disorder for which he had been pre-
scribed medication. There may be strategic or other
reasons why the petitioner’s trial counsel did not inves-
tigate and argue that some of the petitioner’s mental
health history that had caused other criminal acts miti-
gated his sentence for the underlying crimes, including
the murder of the victim. The record before us, how-
ever, is not clear because the habeas court did not
make any factual findings concerning trial counsel’s
performance.
   The respondent urges this court that if we conclude
that trial counsel’s failure to present the petitioner’s
mental health records at sentencing was prejudicial, we
‘‘should remand to the habeas court to make factual
findings as to the reasonableness of counsel’s perfor-
mance.’’ Quoting Small v. Commissioner of Correction,
286 Conn. 707, 716, 946 A.2d 1203, cert. denied sub nom.
Small v. Lantz, 555 U.S. 975, 129 S. Ct. 481, 172 L. Ed.
2d 336 (2008), the respondent states that ‘‘[w]hen the
record on appeal is devoid of factual findings by the
habeas court as to the performance of counsel, it is
improper for an appellate court to make its own factual
findings.’’ We agree with this contention.
   In Small, our Supreme Court determined that, because
the habeas court made no factual findings with respect
to the performance prong of Strickland and because it
is improper for an appellate court to make its own
factual findings when the record is devoid of factual
findings by the habeas court as to the performance of
counsel, it was limited to reviewing the prejudice prong
for which there was an adequate record. Id., 716–17. In
the present case, we have no findings of fact from the
habeas court regarding trial counsel’s performance, and
we agree with the respondent that, as members of an
appellate tribunal, we cannot make factual findings for
the first time on appeal. Accordingly, in the interests
of justice, we remand the matter to the habeas court
for the purpose of making factual findings regarding
the effectiveness of trial counsel’s performance at sen-
tencing as it relates to Strickland’s first prong in light
of the evidence introduced at the habeas trial.
  The case is remanded to the habeas court for the
making of underlying factual findings from the record
and based on those findings for a determination of
whether the petitioner has shown that his counsel’s
representation of him at sentencing constituted consti-
tutionally deficient performance under the first prong of
Strickland in accordance with this opinion. This court
retains jurisdiction over the appeal, pending the remand
and subsequent appellate proceedings.
      In this opinion, CLARK, J., concurred.
  1
    The petitioner also argues that the habeas court improperly denied his
claim that his trial counsel rendered ineffective assistance by failing to cross-
examine and challenge testimony of a certain state’s witness adequately.
We leave this claim to another day in light of our remand order.
  2
    Practice Book § 43-3 (a) provides in relevant part: ‘‘If the defendant is
convicted of a crime other than a capital felony, the punishment for which
may include imprisonment for more than one year, the judicial authority shall
order a presentence investigation, or the supplementation of any existing
presentence investigation report. . . .’’ See also General Statutes § 54-91a.
   ‘‘The primary value of a [presentence investigation report] stems from
the information contained therein, not from the report itself. Most of this
information can be brought to the trial court’s attention by either party by
means other than a [presentence investigation report].’’ (Footnote omitted.)
State v. Patterson, 236 Conn. 561, 574–75, 674 A.2d 416 (1996).
   3
     By order of the habeas court, the petitioner’s mental health records were
sealed and only available to the parties. In order properly to review the
claim raised by the petitioner on appeal, we ordered the mental health
records unsealed and inspected them. Because the petitioner has raised the
issue of the failure of his trial counsel to bring his mental health records
adequately to the attention of the sentencing court and his failure to urge the
sentencing court to consider such evidence in mitigation of the petitioner’s
sentence, we necessarily refer to them in this opinion.
   4
     We note that in the recently decided case of Cruz v. Commissioner of
Correction, 206 Conn. App. 17, 34–36, 257 A.3d 399, cert. denied, 340 Conn.
913, 265 A.3d 926 (2021), this court determined that the habeas court properly
concluded that the petitioner was not prejudiced by the failure of the sentenc-
ing counsel to present additional mitigating evidence concerning his mental
health. Cruz is inapposite to the petitioner’s case. In Cruz, the petitioner
had pleaded guilty pursuant to a plea agreement between the state and the
petitioner. Id., 20. In exchange for his plea of guilty, the court informed the
petitioner that it would sentence him to between twenty-five and forty-
two years of incarceration with the opportunity to argue for less than the
maximum of forty-two years. Id. He was sentenced to thirty-eight years of
incarceration. Id. The issue decided in Cruz was that the petitioner could
not prove that his defense was prejudiced because he could not show that
he would have rejected the plea bargain in the face of overwhelming evidence
that he would not have gone to trial for the crime of murder. Id., 23. The
habeas court reasoned that Cruz, on the advice of new counsel, had aban-
doned his idea to withdraw his guilty plea and proceed to trial. Id.
   The present case is factually different. In the present case, the petitioner
did not plead guilty, nor did he have a plea agreement. Instead, he went to
trial. When guilty pleas are the subject of a habeas petition, Hill v. Lockhart,
474 U.S. 52, 59, 106 S. Ct. 366, 88 L. Ed. 2d 203 (1985), modified the prejudice
prong of Strickland by requiring a showing that had it not been for counsel’s
ineffective assistance, he would not have pleaded guilty and gone to trial.
The modification of the prejudice prong in Hill does not apply in the present
case as it did in Cruz. Additionally, unlike in Cruz, in the present case, the
additional mental health history of the petitioner that was not brought to
the attention of the sentencing court revealed significant additional informa-
tion that was not merely cumulative of the information contained in the
presentence investigation report and that additional information related to
matters that had a reasonable probability of lessening the petitioner’s total
effective sentence.